Bloodworth, J.
1. Special grounds 1 and 2 of the motion for a new trial are but amplifications of the general grounds.
2. “An exception to the refusal to grant a nonsuit will not be considered, where a verdict for the plaintiff is complained of as not supported by evidence.” Swope v. McKenney, 36 Ga. App. 168. This ruling disposes of the 3d ground of the amendment to the motion.
3. There is no error in the excerpt from the charge of which complaint is made in the 4th special ground of the motion.
4. There is ample evidence to support the verdict.

Judgment affirmed.


Broyles, C. J., and Luke, J., eoneur.